Totaram v Gibson (2020 NY Slip Op 00089)





Totaram v Gibson


2020 NY Slip Op 00089


Decided on January 7, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2020

Friedman, J.P., Webber, Singh, Moulton, JJ.


10712 380033/15

[*1] Hetri Totaram, Plaintiff-Respondent,
vDebbie Gibson, Defendant-Appellant, CACH LLC, et al., Defendants.


Law Offices of Steven A. Grant, New York (Steven A. Grant of counsel), for appellant.
Robinowitz Cohlan Dubow & Doherty LLP, White Plains (Bruce Minkoff of counsel), for respondent.

Order and judgment of foreclosure and sale (one paper), Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered on or about February 13, 2019, unanimously affirmed, without costs.
Defendant lacks standing to contest the judgment of foreclosure, because she conveyed her interest in the property while the foreclosure action was pending (see Terrapin Indus., LLC v Bank of N.Y., 137 AD3d 569 [1st Dept 2016]; Wells Fargo Bank, N.A. v Munoz, 169 AD3d 609 [1st Dept 2019]; NYCTL 1996-1 Trust v King, 13 AD3d 429, 430 [2d Dept 2004]; Bancplus Mtge. Corp. v Galloway, 203 AD2d 222, 223 [2d Dept 1994]). Her attempt to reconvey the property to herself and her son as joint tenants after the notice of pendency was filed does not avail her.
Defendant's argument that her cross motion to reargue and reconsider should not have been transferred to a new Justice is unavailing, because the transfer was administrative (see e.g. C & N Camera & Elecs. v Public Serv. Mut. Ins. Co., 210 AD2d 132, 133 [1st Dept 1994]; Dalrymple v Martin Luther King Community Health Ctr., 127 AD2d 69, 72-73 [2d Dept 1987]), Billings v Berkshire Mut. Ins. Co., 133 AD2d 919, 919-920 [3d Dept 1987], lv dismissed 70 NY2d 1002 [1988]).
We decline to reach defendant's remaining arguments, which are unpreserved.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 7, 2020
CLERK